COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF REINSTATEMENT

Appellate case name:      Curtis Lee Johnson v. The State of Texas

Appellate case number:    01-11-00352-CR

Trial court case number: 1178448

Trial court:              208th District Court of Harris County

        On May 12, 2014, the court reporter filed a record of an abatement hearing held on May
5, 2014 in the trial court. On May 21, 2014, a supplemental clerk’s record was filed in regards to
that hearing. We hereby reinstate this case and place it on our active docket.
       Included in the reporter’s record of May 12, 2014 was a copy of an Anders brief appellant
attempted to file in February, 2013. That brief was rejected by our clerk’s office for failure to
comply with the certificate of compliance requirements of TEX. R. APP. 9.4(i)(3) and the
signature requirements of Local Rule 4. See 1ST TEX. APP. (HOUSTON) LOC. R. 4.
        When a brief is rejected by the clerk’s office, it is not processed or forwarded to
chambers for review and the filing party is notified by email of reasons for the rejection. The
server in place at the time of appellant’s attempted filing has since been replaced; therefore no
copy of the rejected Anders brief was available for the Court to review until this copy was filed
with the reporter’s record on May 12, 2014. Therefore, the Court had to order the brief to be re-
filed over the last year.
       Due to the age of this appeal we will now waive the certificate of compliance and
signature requirements and accept the brief as filed as of May 12, 2014. See TEX. R. APP. P. 2
      The State of Texas is ORDERED to file a response to the brief, if any, by July 11, 2014.
See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: June 12, 2014